Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 1 of 14

ganas
“ ?
aS oes oe
IN THE UNITED STATES DISTRICT COURT Cap hey
FOR THE DISTRICT OF PUERTO RICO dB 4 oR %

= Up i &

re) os oy

we Say? Pa, 19 =

UNITED STATES OF AMERICA, <

Plaintiff, t,. j Sp, s

y CRIMINAL NO. 18-408 (GAG) % 9 1011 28

JOSE MANUEL ALVAREZ-
CARTAGENA,

Defendant.

 

 

PLEA AND FORFEITURE AGREEMENT
(Pursuant to Fed. R. Crim. P. 11(c)(1)(B))

TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District
of Puerto Rico: Rosa Emilia Rodriguez-Vélez, United States Attorney, Timothy Henwood, First
Assistant United States Attorney, Jenifer Y. Hernandez-Vega, Assistant United States Attorney
and Deputy Chief, Violent Crimes and RICO Unit, and David T. Henek, Assistant United States
Attorney, along with Defendant, JOSE MANUEL ALVAREZ-CARTAGENA, and his counsel,
Diego H. Alcala-Laboy, and, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), state
to this Honorable Court that they have reached a Plea and Forfeiture Agreement, the terms and
conditions of which are as follows:

Ls COUNTS TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to Counts One and Four.
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 2 of 14

Count One:

On or about June 18, 2018, in the United States, in the District of Puerto Rico and within
the jurisdiction of this Court, JOSE MANUEL ALVAREZ-CARTAGENA, the defendant
herein, did knowingly possess a firearm, that is, one (1) Smith and Wesson revolver, caliber .357,
model 65-3, serial number AWY942, loaded with six (6).rounds of .357 caliber ammunition, in
furtherance of a drug trafficking crime for which he may be prosecuted in a Court of the United

States, that is possession with intent to distribute controlled substances in violation of Title 21,

United States Code, Section 841(a)(1). All in violation of Title 18, United States Code, Section

924(c)(1)(A)(i).
Count Four:

On or about June 18, 2018, in the United States, in the District of Puerto Rico and within
the jurisdiction of this Court, JOSE MANUEL ALVAREZ-CARTAGENA, the defendant
herein, did knowingly and intentionally possess with intent to distribute a mixture or substance
containing a detectable amount of marihuana, a Schedule I controlled substance. All in violation
of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

2: MAXIMUM PENALTIES

Count One: 924(c): The maximum statutory penalty for the offense charged in Count One
of the Indictment is a term of imprisonment of not less than five (5) years and up to life in prison,
pursuant to Title 18, United States Code, Section 924(c)(1); a fine not to exceed two hundred and

fifty thousand dollars ($250,000.00), pursuant to Title 18, United States Code, Section 3571(b)(3);

Nw
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 3 of 14

a supervised release term of not more than five (5) years, pursuant to Title 18, United States Code,
Section 3583(b)(1); and a Special Monetary Assessment of one hundred dollars ($100.00),
pursuant to 18, United States Code, Section 3013(a)(2)(A).

Count Four: 841(a)(1) and (b)(1)(D)-Marihuana: The maximum statutory penalty for
the offense charged in Count Four of the Indictment, is a term of imprisonment of not more than
five (5) years, a fine not to exceed two hundred and fifty thousand dollars ($250,000.00); a

supervised release term of at least two (2) years, all pursuant to 21, United States Code, Section

5 WwPC 841(b)(1)(D); and a Special Monetary Assessment of one hundred dollars ($100.00), pursuant to

Wy

18, United States Code, Section 3013(a)(2)(A).

3. SENTENCING GUIDELINES APPLICABILITY

Defendant understands that the sentence will be left entirely to the sound discretion of the
Court in accordance with Title 18, United States Code, Sections 3551-3586, and the United States
Sentencing Guidelines (hereinafter “Guidelines”), which have been rendered advisory by the
United States Supreme Court decision in United States v. Booker, 543 U.S. 220 (2005). Further,
Defendant acknowledges that parole has been abolished and that the imposition of his sentence
may not be suspended.

4, SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00),
per count of conviction, to be deposited in the Crime Victim Fund, pursuant to Title 18, United

States Code, Section 3013(a)(2)(A).

i)
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 4 of 14

a FINES AND RESTITUTION
Defendant is aware that the Court may, pursuant to U.S.S.G. Section 5E1.2, order him to
pay a fine sufficient to reimburse the government for the costs of any imprisonment, probation, or
supervised release ordered. The Court may also impose restitution.
6. RULE 11(c)(1)(B) WARNINGS
Defendant is aware that his sentence is within the sound discretion of the sentencing judge
and of the advisory nature of the Guidelines, including the Guidelines Policy Statements,
Application, and Background Notes. Further, Defendant understands and acknowledges that the
Sere. | | | |
Court is not a party to this Plea and Forfeiture Agreement and thus, is not bound by this agreement
AV or the sentencing calculations and recommendations contained. Defendant specifically
acknowledges that the Court has jurisdiction and authority to impose any sentence within the
statutory maximum set for the offense to which Defendant is pleading guilty. Defendant is aware
that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision
whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-
sentence investigation report. See Fed. R. Crim. P. 11(c)(3)(A). Should the Court impose a
sentence up to the maximum established by statute, Defendant cannot, for that reason alone,

withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

Forfeiture Agreement. See Fed. R. Crim. P. 11(c)(3)(B).
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 5 of 14

te

Defendant is aware that pursuant to the decision issued by the Supreme Court of the United
States in United States v. Booker, 543 U.S. 220 (2005), the Guidelines are no longer mandatory
and must be considered effectively advisory. Therefore, after due consideration of the relevant

factors enumerated in Title 18, United States Code, Section 3553(a), the United States and

APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

Defendant submit the following advisory Guidelines calculations:

COUNT ONE:

 

18 U.S.C. § 924(¢)(1)(A)

 

A minimum consecutive term of imprisonment of sixty

 

(60) months is mandatory, with a maximum of life

 

60 months
(to run consecutively to the
sentence imposed for
Count Four)

 

COUNT FOUR:

 

SENTENCING GUIDELINES CALCULATIONS
21 U.S.C. §§ 841(a)(1)

 

Base Offense Level

[§§2D1.1(a)(5) & 2D1.1(c)(14)]: Parties stipulate that defendant is responsible

for possessing with the intent to distribute less than 1 kilogram of marihuana 6

 

Adjustment

[§ 3E1.1(a)]: Defendant timely accepted responsibility and offense level 2

 

TOTAL ADJUSTED OFFENSE LEVEL

4

 

 

C.H. Category |

C.H. Category II

C.H. Category III

C.H. Category IV

C.H. Category V_ | C.H. Category VI

 

0-6 months

 

 

0-6 months

 

0-6 months

 

2-8 months

4-10 months 6-12 months

 

 

 

 

 
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 6 of 14

8. SENTENCE RECOMMENDATION

After due consideration of the relevant factors enumerated in Title 18, United States Code,
Section 3553(a), the parties agree that for Count One, the parties will recommend a sentence of
imprisonment of sixty (60) months to run consecutive to the term of imprisonment in Count Four.
For Count Four, Defendant may request a sentence of imprisonment equal to the lower end, while
the United States may request a sentence of imprisonment equal to the higher end, of the
applicable guideline range at a total adjusted offense level of four (4) when combined with

—

Defendant’s criminal history category as determined by the Court.

\ J The parties agree that any recommendation by either party for a term of imprisonment
below or above the stipulated sentence recommendation constitutes a material breach of the Plea

and Forfeiture Agreement.

5. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

The parties do not stipulate as to any Criminal History Category for Defendant.

10. WAIVER OF APPEAL

The defendant knowingly and voluntarily agrees that, if the imprisonment sentence
imposed by the Court is sixty-six (66) months or less, the defendant waives the right to appeal any
aspect of this case’s judgment and sentence, including but not limited to the term of imprisonment

or probation, restitution, fines, forfeiture, and the term and conditions of supervised release.
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 7 of 14

11. NOFURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to
Defendant’s total adjusted base offense level and no variance sentence under Title 18, United
States Code, Section 3553 shall be sought by Defendant. The parties agree that any request by
Defendant for an adjustment or departure will be considered a material breach of this Plea and
Forfeiture Agreement, and the United States will be free to ask for any sentence, either guideline

r statutory.
% Wk
12. SATISFACTION WITH COUNSEL
Ly Defendant represents to the Court that he is satisfied with counsel, Diego H. Alcala-Laboy,

and asserts that counsel has rendered effective legal assistance.

13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this Plea and Forfeiture Agreement he
surrenders certain rights as provided in this agreement. Defendant understands that the rights of
criminal Defendants include the following:

a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States and
the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. Defendant and Defendant’s attorney would assist in selecting
the jurors by removing prospective jurors for cause where actual bias or other
disqualification is shown, or by removing prospective jurors without cause by
exercising peremptory challenges. The jury would have to agree, unanimously,

before it could return a verdict of either guilty or not guilty. The jury would be
instructed that Defendant is presumed innocent, that it could not convict Defendant
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 8 of 14

QC

a

»\ L/ 14.

unless, after hearing all the evidence, it was persuaded of Defendant’s guilt beyond
a reasonable doubt, and that it was to consider each charge separately.

If a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether
or not the evidence established Defendant’s guilt beyond a reasonable doubt.

. Ata trial, the United States would be required to present its witnesses and other

evidence against Defendant. Defendant would be able to confront those witnesses
and Defendant’s attorney would be able to cross-examine them. In turn, Defendant
could present witnesses and other evidence on Defendant’s own behalf. If the
witnesses for Defendant would not appear voluntarily, Defendant could require
their attendance through the subpoena power of the Court.

Ata trial, Defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilt could be drawn from Defendant’s refusal to
testify. If Defendant desired to do so, Defendant could testify on Defendant’s own
behalf.

STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into

this Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the

facts therein are accurate in every respect and, had the matter proceeded to trial, that the United

States would have proven those facts beyond a reasonable doubt.

15.

FIREARMS FORFEITURE

Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,

Section 2461(c), the defendant agrees to forfeit all of his right, title, and interest in the following

property (hereafter, collectively, the “Property”) that is, one (1) Smith and Wesson revolver,

caliber .357, model 65-3, serial number AWY942, loaded with six (6) rounds of .357 caliber

ammunition. All pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c). Defendant
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 9 of 14

acknowledges that he possessed the Property in violation of Title 18, United States Code, Section
924(c), and that the Property is therefore subject to forfeiture to the United States.

16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

This Plea and Forfeiture Agreement binds only the United States Attorney’s Office for the
District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local
authorities.

17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

< wi C. This written agreement constitutes the complete Plea and Forfeiture Agreement between

/

the United States, Defendant, and Defendant’s counsel. The United States has made no promises
or representations except as set forth in writing in this Plea and Forfeiture Agreement and denies
the existence of any other term and conditions not stated herein.

18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

19. DISMISSAL OF REMAINING COUNTS

At sentencing, should the Defendant comply with the terms of this Plea and Forfeiture

Agreement, the Government will move to dismiss the remaining Counts charged in the Indictment.
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 10 of 14

20. WVOLUNTARINESS OF GUILTY PLEA
Defendant acknowledges that no threats have been made against him and that he is pleading

guilty freely and voluntarily because he is guilty.

ROSA EMILIA RODRIGUEZ-VELEZ
United States 7), abo LL,
d ie

 

 

Timothy 4 f ego H. Alcala- shes
Assistant U.S. Attorney fe Counsel for Defendant
Chief, Criminal Division

Dated: | oe

 

Jenifer Y. Hernandez-Vega se Manuel Ivan@-Cartagena
Assistant U.S. Attorney efendant V/
Deputy Chief, Violent Crimes and RICO Unit Dated: LE ll sf

Dated: S\ ) =) 2014

David T. Henek

Assistant Ue t a
Dated: tf

 

 

10
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 11 of 14

UNDERSTANDING OF RIGHTS

I have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, | have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,
Application, and Background Notes which may apply in my case. I have read this Plea and
Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has
translated the plea agreement to me in the Spanish language and I have no doubts as to the contents
of the agreement. I fully understand this agreement and voluntarily agree to it.

Date: YZ os LE079 ApS 57 Bag
Jose Manuel Alvarez-Cartagena

Defendant

 

I am the attorney for Defendant. I have fully explained Defendant’s rights to Defendant with
respect to the pending Indictment. Further, | have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to
Defendant the provisions of those guidelines which may apply in this case. I have carefully
reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the
plea agreement and explained it in the Spanish language to the defendant who has expressed having
no doubts as to the contents of the agreement. To my knowledge, Defendant is entering into this

Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

consequences of Defendant’s plea of guilty. Ke, V. (
Leow fi

Diego H. Alcala-Laboy
Counsel for Defendant

 

 
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 12 of 14

STIPULATION OF FACTS

In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States of America and Defendant, Jose Manuel Alvarez-Cartagena, agree that the
following recitals provide a true and accurate summary of the facts leading to Defendant’s
acceptance of criminal responsibility for violation of Title 18, United States Code, Section 924(c)
and 21, United States Code, Sections 841(a)(1). The following is a synopsis of the facts in this
case:

On June 18, 2018, at approximately 1:40 pm, Puerto Rico Police Department (PRPD)
agents assigned to the Drug unit of Guayama, Puerto Rico, were conducting a surveillance

operation in Carioca Public Housing Project (PHP) located in Guayama, Puerto Rico. Outside of

a
Cte 8, Apartment 43, PRPD agents observed ALVAREZ-CARTAGENA, engage in 3

Ay

separate hand-to-hand exchanges in which they observed ALVAREZ-CARTAGENA exchange
what they believed to be drugs for cash. Between each exchange, ALVAREZ-CARTAGENA te-
entered Apartment 43. Moments after the third transaction, Agents observed ALVAREZ-
CARTAGENA approach a 1997 Honda Accord with Puerto Rico license plate IPV043 and begin
looking for something inside the trunk. PRPD agents then approached ALWVAREZ-
CARTAGENA, arrested him, and advised him of his Miranda rights verbally.

PRPD agents obtained ALVAREZ-CARTAGENA’s consent to search the vehicle and
apartment by presenting him, and advising him of his rights, through a PPR-879 Consent to Search
Form, which ALVAREZ-CARTAGENA signed. During the search of the apartment, ALVWAREZ-
CARTAGENA told the agents where the drugs were located. From the residence, agents seized
one-hundred and eight (108) small plastic cups and one hundred and three (103) baggies of

marihuana. While seizing the drugs, agents observed a gun cleaning kit, and asked ALVAREZ-
Soy

fae

Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 13 of 14

CARTAGENA where the firearm was. ALVAREZ-CARTAGENA voluntarily stated that the
firearm was in the trunk of his vehicle, the Honda Accord previously described. From the 1997
Honda Accord, agents found and seized one Smith and Wesson revolver, caliber .357, model 65-
3, serial number AW Y942 loaded with six (6) rounds of .357 caliber ammunition and an additional
eleven (11) rounds of .357 caliber ammunition. PRPD agents transported ALVAREZ-
CARTAGENA to the PRPD Guayama headquarters. Miranda warnings were administered and

ALVAREZ-CARTAGENA voluntarily waived his rights by signing ATF’s advice of rights and

ae

waiver form. In response to questioning, ALWAREZ-CARTAGENA admitted that the drugs
were his, that he sold drugs, and that he purchased the revolver for approximately $450 about two
to three months ago for protection.

By pleading guilty, ALVAREZ-CARTAGENA acknowledges that he knowingly and
intentionally possessed less than one kilogram of marihuana for distribution purposes and that the
firearm he possessed was in furtherance of a drug trafficking crime.

At trial, the United States would have proven beyond a reasonable doubt that Defendant is
guilty as charged in Counts One and Four of the Indictment. This would have been proven through
physical and documentary evidence, including, but not limited to, live testimony of PRPD agents,

evidence recovered at the scene, photographs, documents, and other physical evidence.

[CONTINUED ON NEXT PAGE]
Case 3:18-cr-00408-GAG-CVR Document 45 Filed 08/26/19 Page 14 of 14

Discovery was timely made available to Defendant for review.

— LMA

David T. Henek Diego H. Alcala-Laboy

Assistant yy d States Attorney ema for Défendant
Dated: éf/ Dated: (/2€ Eo
fool 22 AQO

dése Manuel Alvatez-Cartagena

Defendant _, .
Dated: [ / Clr / 2)
